Citation Nr: 1143265	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-39 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The Veteran served on active duty service from May 1943 to April 1946.   

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO), which granted a 30 percent rating for service-connected bilateral hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was service connected for bilateral hearing loss by rating decision in February 2004 and assigned a noncompensable rating effective September 23, 2003.  A claim for increase was received by VA in February 2009, and a May 2009 rating decision granted a 30 percent rating effective on February 4, 2009.  The Veteran continued his appeal.

The most recent VA audiological evaluation was in November 2009.  The Veteran contends in an August 2010 VA Form 21-4138, Statement In Support Of Claim, that his service-connected bilateral hearing loss has gotten worse.  Consequently, the Board agrees with the November 2011 statement on behalf of the Veteran that this case should be remanded for a current audiogram.  

The Board notes that VA audiometric testing is sufficient for rating purposes both based on the rating schedule and for extraschedular consideration, as long as, in addition to dictating objective test results, the examiner also fully describes the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 449, 455 (2007).

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2011), an examination will be requested whenever VA determines, as in this case, that there is a need to verify the severity of a disability.  See also 38 C.F.R. § 3.159 (2011).  

Based on the above, this case is again REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO must request that the Veteran provide the names, addresses, and dates of treatment of any health care providers, both VA and non-VA, who have treated him for hearing loss since February 2011, the date of the most recent medical evidence on file.  After securing any necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.  

2.  The AMC/RO will arrange for an audiological evaluation of the Veteran to determine the current severity of his service-connected bilateral hearing loss.  The examiner should review the claims file, examine the Veteran, conduct audiometric and speech discrimination (Maryland CNC) testing of both ears, and provide a full description of the functional effects caused by his bilateral hearing loss.  

A complete rationale for any opinion expressed must be included in the examination report.  A report of the audiometric examination must be typed and associated with the Veteran's VA claims folder.

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The AMC/RO must ensure that all directed factual and medical development as noted above is completed.  In the event that the requested report does not contain sufficient detail, the AMC/RO must take any appropriate action by return of the report to the examiner for corrective action.  See 38 C.F.R. § 4.2 (If the findings on an examination report are incomplete, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.).  

5.  After the above actions have been completed, the AMC/RO must readjudicate the claim for an evaluation in excess of 30 percent for bilateral hearing loss.  Additionally, if an increased rating is not granted, the issue of entitlement to an evaluation in excess of 30 percent for bilateral hearing loss will be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation in accordance with the provisions of 38 C.F.R. § 3.321(b)(1).  In its decision, the AMC/RO should take into consideration any and all evidence that has been added to the record since its last adjudicative action.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

